IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          ____________________

                              No. 98-31294
                            Summary Calendar
                          ____________________

WILLIE O. DIXON, JR.,

            Plaintiff-Appellant,

  v.

SUTCLIFFE INC; ET AL,

            Defendants,

LSB HOLDING INC; LSB INDUSTRIES INC; JOE REDMON; SUMMIT MACHINE
TOOLS INC,

          Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (97-CV-105)
_________________________________________________________________

                            Aguust 31, 1999

Before KING, Chief Judge, and JOLLY and DUHE, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant Willie O. Dixon, Jr. appeals from an

adverse judgment whereby the district court granted summary

judgment to defendants-appellees LSB Holding Inc., LSB Industries

Inc., and Summit Machine Tools Inc. in this personal injury

diversity action.    We reverse and remand to the district court


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                   1
for further proceedings.

                 I.   FACTUAL AND PROCEDURAL HISTORY

     This lawsuit stems from an injury suffered by plaintiff-

appellant Willie O. Dixon, Jr. while working on a drilling rig in

Fort Polk, Louisiana.    Co-Energy Group, an entity under contract

with the federal government to drill water wells at Fort Polk,

hired Dixon on October 2, 1995 to assist with its drilling

operations.1   Dixon’s injury occurred on October 12, 1995 on a

drilling rig that Co-Energy was leasing from defendant-appellee

Summit Machine Tools Inc. (Summit).    Summit is a wholly-owned

subsidiary of defendant-appellee LSB Holding Inc. (Holding),

which in turn is a wholly-owned subsidiary of defendant-appellee

LSB Industries Inc. (Industries).2

     After falling behind schedule on its federal contract, Co-

Energy contacted the LSB entities about obtaining additional

drilling rigs.   In August 1995, the rig at issue in this lawsuit

was purchased from Sutcliffe, Inc. (Sutcliffe), a Kansas

corporation.   Concurrent with the purchase, Sutcliffe was asked

to make certain repairs to the rig.    Sutcliffe thereafter

performed the requested repairs and Holding paid Sutcliffe for

the purchase and repairs.    Sutcliffe issued title to the rig in

Summit’s name.

     Summit and Co-Energy entered into an agreement for the lease

     1
        Co-Energy and its subsidiary, Cepolk Ltd., will be
referred to collectively as “Co-Energy.”
     2
        Defendants-appellees Industries, Holding, and Summit will
be referred to collectively as “the LSB entities.”

                                  2
of the rig on August 29, 1995.     Summit transferred physical

possession of the rig from Sutcliffe to Co-Energy in mid-

September 1995.   The rig went into operation in early October

1995, and the accident occurred on October 12, 1995.

     On October 4, 1996, Dixon filed suit in Louisiana district

court, naming as defendants Industries, Holding, Summit,

Sutcliffe, and Joe Redman, a former Co-Energy employee.        The LSB

entities removed the matter to the District Court for the Western

District of Louisiana.    On September 3, 1998, the LSB entities

moved for summary judgment.     The district court granted the

summary judgment motion on October 21, 1998, and, on November 13,

1998, certified the judgment as final pursuant to Federal Rule of

Civil Procedure 54(b).    Dixon filed his timely notice of appeal

on November 13, 1998.

                        II.   STANDARD OF REVIEW

     We review the district court’s grant of summary judgment de

novo, applying the same standards as the district court.          See

Ellison v. Connor, 153 F.3d 247, 251 (5th Cir. 1998); Norman v.

Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994).       Summary

judgment is appropriate “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.”    FED. R. CIV. P. 56(c).     We must view the

inferences to be drawn from the facts contained in the record in

the light most favorable to Dixon, the party opposing the motion.


                                    3
See Connor, 153 F.3d at 247; Norman, 19 F.3d at 1021.

                          III. DISCUSSION

     Dixon argues that the LSB entities, as owners of the rig,

are liable for the harm to him caused by the rig’s defective

condition.   The LSB entities contend that they never had

sufficient control of the rig to render them strictly liable

under Louisiana law.   The district court agreed, holding that the

LSB entities could not be strictly liable under Article 2317 of

the Louisiana Civil Code because they never had “custody” of the

rig, as that term is used in Louisiana law.

     Article 2317 states in relevant part:    “We are responsible,

not only for the damage occasioned by our own act, but for that

which is caused by the act of persons for whom we are answerable,

or of the things which we have in our custody.”    LA. CIV. CODE ANN.

art. 2317 (West 1997).   The term “custody” derives its meaning

from the French concept of garde.    See Ross v. La Coste de

Monterville, 502 So. 2d 1026, 1029 (La. 1987).    The Louisiana

Supreme Court has explained that the owner of an object

containing structural defects continues to have garde of its

structure, and thus may be liable for resulting injuries, even

though the owner does not have physical possession of the object

at the time that the object causes injury.    See id. at 1032

(“[W]e conclude that an owner of a thing who transfers its

possession, but not its ownership to another, continues to have

the garde of its structure and is obliged to protect others from

damage caused by structural defects arising before the


                                 4
transfer.”).   In Ross, the owner of a ladder who had lent it to a

tenant was held liable for the injuries caused by a structural

defect in the ladder, even though the owner did not have

possession of the ladder at the time of the accident.          See id. at

1027-28.   On this basis, Dixon argues that the LSB entities

cannot escape liability merely because they did not have

possession of the rig at the time Dixon was injured.

     Later cases have clarified the concept of garde.        In Ellison

v. Conoco, Inc., 950 F.2d 1196 (5th Cir. 1992), this court

affirmed the grant of summary judgment to a defendant who owned

defective equipment on the ground that the defendant never

acquired garde of the equipment.       See id. at 1209.   In Ellison,

the injured plaintiff’s employer had designed and manufactured

the equipment that caused the plaintiff’s injury.         See id. at

1208.   However, due to capitalization problems, the employer had

sold the equipment to the defendant, who immediately leased it

back to the employer.   See id.    At no time did the equipment

physically change hands.   See id.     Under these circumstances, we

concluded that “[b]ecause [the defendant] never possessed,

controlled, or operated [the equipment] (and had no part in its

design or manufacture), it follows that [the defendant] was

therefore never in a position to correct defects that might have

arisen,” and thus had not acquired garde.       Id. at 1209.

     Similarly, in Pickett v. RTS Helicopter, 128 F.3d 925 (5th

Cir. 1997), we affirmed the grant of summary judgment to the

owner of a helicopter on the ground that the owner had never


                                   5
acquired garde of the helicopter.          See id. at 933.   The relatives

of a pilot killed in a crash argued that the owner of the

helicopter was strictly liable under Article 2317 for a defect in

the helicopter.     See id. at 927.       However, the owner did not have

possession at the time of the crash, and had purchased the

helicopter with the intention of immediately leasing it to the

pilot’s employer.     See id. at 929-30.      The owner’s only contact

with the helicopter had been when its agent accepted delivery of

the helicopter at the employer’s place of business and signed a

delivery receipt to that effect.          See id.   There was no evidence

that the agent had ever inspected the helicopter, and the

employer had exclusive control of the helicopter thereafter.           See

id.    After examining the relevant case law, we described the

concept of garde as follows:

      [I]t is clear that garde attaches to the owner of a thing
      when he acquires the substantial power of usage, direction,
      and control of the thing, including the practical ability to
      discover defects, and remains with him so long as he has
      that power, regardless of who has the physical possession at
      any given time.

Id. at 932.   Because the helicopter’s owner was never in a

position to use, direct, or control the helicopter, and because

the limited contact the owner had with the helicopter did not put

the owner in a position to discover defects, we affirmed the

district court’s grant of summary judgment to the owner.           See id.

at 933.

      In Alford v. Home Insurance Co., 701 So. 2d 1375 (La. Ct.

App. 1997), writ denied, 709 So. 2d 749 (La. 1998), the defendant

was the owner of equipment that had caused injury to the

                                      6
plaintiff while under lease to a third-party lessee and while in

possession of the lessee.      See id. at 1376.    The trial court held

that the defendant did not have garde of the equipment and

granted summary judgment.      See id.   The court of appeals

reversed.   See id. at 1378.    Although the lease placed the

responsibility for repair and maintenance, as well as the entire

risk of using and operating the equipment, on the lessee, the

court of appeals found that there were material issues of fact

preventing summary judgment, including whether the alleged defect

arose prior to the lease of the equipment and whether it was

intended that the defendant would reacquire possession of the

equipment at the end of the lease.       See id. at 1377-78.    This

situation differs slightly from our own because there is no

indication from the court’s discussion in Alford that the

defendant did not have possession of the equipment prior to

leasing it to the lessee.   Thus, the relevant issue in Alford was

whether, with the transfer of the equipment, garde had been

transferred from the defendant to the lessee, not whether the

defendant ever had garde to begin with.

      The question for our decision is whether the LSB entities

ever acquired garde in the first instance.        This turns on whether

the LSB entities ever acquired “the substantial power of usage,

direction, and control, including the practical ability to

discover defects.”   Pickett, 128 F.3d at 933; see Ellison, 950

F.2d at 1209.

     The district court found that the LSB entities did not have


                                    7
garde of the rig because Dale Redman, the person who located the

rig for purchase by the LSB entities and lease to Co-Energy, was

actually working for Co-Energy at the time of the purchase.

According to the district court, Dale Redman and his brother, Joe

Redman, acting as Co-Energy employees, located the rig and

supervised the repairs made to it prior to its transfer to Co-

Energy.   The court relied on testimony that, although Dale is a

vice-president of Industries, he took a leave of absence from

Industries to serve as a consultant to Co-Energy on the Fort Polk

project, and on testimony that Co-Energy hired Joe, on Dale’s

recommendation, to serve as drill superintendent on the project

before Joe participated in finding and repairing the rig.    These

facts indicated to the district court that it was Co-Energy, not

the LSB entities, that supervised the purchase of the rig and the

repairs made to it prior to its transfer to Co-Energy.    According

to the court, the LSB entities never had the power of usage,

direction and control, or the practical ability to discover

defects, and thus never acquired garde of the rig.

     After a careful review of the record, we disagree.     Drawing

all inferences in favor of Dixon, as we must, we conclude that

there is a genuine issue of material fact as to what entity Dale

Redman was working for at the time that he negotiated the

purchase of the rig, inspected the rig, and directed that repairs

be performed to the rig.   Although Dale testified at his

deposition that he was working for Co-Energy at the time he

located the rig, in his affidavit dated a year earlier, he stated


                                 8
“[t]hat at the time Sutcliffe sold the Mayhew 1000 drilling rig

to Summit . . . in 1995, he was a corporate officer of LSB

Industries, Inc.”

     Dale’s deposition testimony conflicts with this statement,

but is not entirely to the contrary, and can be interpreted as

consistent with the proposition that Dale served as an agent for

the LSB entities during the purchase and repair of the rig.

During his deposition, he could not remember exactly when he

began working for Co-Energy and testified that it was

“[s]omewhere around August 1995.”   Before that time, there is no

dispute that he was a vice-president at Industries.     As to the

circumstances surrounding his relationship with Co-Energy, Dale

testified that he was called into a meeting at Industries with

his boss and with representatives of Co-Energy and was asked to

become a consultant for Co-Energy on the Fort Polk project.     He

then took a leave of absence from Industries to work for Co-

Energy, which lasted until December 1995.   On Dale’s

recommendation, Co-Energy hired his brother, Joe, to serve as

drill superintendent.3

     Dale and Joe then went about locating a rig for the LSB

entities to purchase for lease to Co-Energy.   Dale looked through

newspapers to locate people selling drilling rigs and found


     3
        Joe Redman began working for Co-Energy in August 1995.
Before that time he had been self-employed and has never been an
employee of the LSB entities. After his employment with Co-
Energy ended in December 1995, Joe returned to self-employment.
Thus, it is clear that during the relevant time period Joe acted
strictly on behalf of Co-Energy.

                                9
Sutcliffe.   Joe went to look at Sutcliffe’s rig first.   Dale

thereafter drove up to Kansas to meet Joe and inspect the rig.

After arriving in Kansas, Dale “looked at the rig, reviewed it

and negotiated the purchase with Mr. Sutcliffe.”

     Before the rig was transferred to Fort Polk, Dale and Joe

negotiated with Sutcliffe to perform certain repairs to the rig,

including repairs to the drawworks and the rig brakes.    According

to Dale, “I am personally aware that [Joe and I] negotiated

repairs to be made.”   Joe was present intermittently during the

repair process.   Dale never personally observed the repairs being

made to the rig, but saw that the repairs had been made once the

rig arrived at Fort Polk.

     Holding thereafter paid the purchase price of the rig and

also paid for the repairs.    Dale instructed Sutcliffe to issue

title to the rig in Summit’s name and also instructed a common

carrier to pick up the rig in Kansas and deliver it to Fort Polk.

     Although the record supports the interpretation that Dale

was searching for a rig that met Co-Energy’s needs for the Fort

Polk project and, in this sense, was acting in his capacity as

consultant to the Fort Polk project, there is no evidence that

Co-Energy had the authority to act on behalf of the LSB entities

in negotiating for the purchase of the rig or in directing that

repairs be made to the rig.    Moreover, it was the LSB entities,

not Co-Energy, that paid for the rig and the repairs.     Thus, the

record also supports the interpretation that Dale was acting as

an agent for the LSB entities during his negotiations surrounding


                                 10
the purchase and repair of the rig.   Dale himself admitted that

he acted as a representative of Holding and Summit during these

negotiations.   When asked whether he had ever worked for Holding

or Summit he answered that he had “[t]o the extent that [he]




                                11
purchased some rigs on the instruction of Co-Energy.”   Counsel

then asked, “That’s the only time you have ever worked for

[Holding or Summit]?”   Dale answered, “That’s correct.”

     It is clear that the actions of Dale Redman in locating the

rig, inspecting it for suitability, and directing that repairs be

performed to it were sufficient to confer garde of the rig.     Cf.

Pickett, 128 F.3d at 930 (finding that defendant had not acquired

garde where “there is no evidence . . . that [the defendant’s

agent] ever inspected or even laid a hand on the helicopter”).

If Dale can be said to have been acting as an agent for the LSB

entities at the time of the inspection, purchase, and repair of

the rig, which appears possible from the record, then the LSB

entities, through their agent Dale, did have “the substantial

power of usage, direction, and control [of the rig], including

the practical ability to discover defects.”   Pickett, 128 F.3d at

933; see Ellison, 950 F.2d at 1209.   If the LSB entities did

acquire garde through Dale, the transfer of the rig to Co-Energy

did not divest the LSB entities of garde of the rig because there

is no dispute that, at the end of the project, Co-Energy returned

the leased rig to the LSB entities.   Thus, this case differs from

Ellison and Pickett in which the lessor was merely a finance

entity and it was intended that the equipment was always to

remain with the lessee.   See Pickett, 128 F.3d at 929-30, 933;

Ellison, 950 F.2d at 1208; cf. Alford, 701 So. 2d at 1378

(finding a genuine issue of material fact as to whether the

lessor was to regain possession of the equipment at the end of

the lease).   Because there is a genuine issue of material fact as

to Dale Redman’s status during the negotiations for the purchase

                                12
of the rig that caused Dixon’s injury, summary judgment was

inappropriate.4

                         IV.   CONCLUSION

     For the foregoing reasons, we REVERSE the judgment of the

district court and REMAND for further proceedings consistent with

this opinion.




     4
        We express no opinion as to whether the evidence is
sufficient to establish that all three LSB entities acquired
garde of the rig or whether any of them might still be entitled
to summary judgment. We also express no opinion as to whether
there was sufficient evidence of the existence of a defect that
predated the transfer of the rig from Summit to Co-Energy.

                                13